ORDER
PER CURIAM.
Director of Revenue, State of Missouri, appeals from the trial court’s judgment and order in favor of Tyler D. Strope (Strope) granting Strope’s Petition for Review of Administrative Alcohol Suspension and reinstating his driving privileges.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find that the trial court’s judgment and order is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the trial court’s judgment, pursuant to Rule 84.16(b).